69 So. 3d 1096 (2011)
George Sawday TELLAM, D.P.M. and Ankle & Foot Associates, Petitioners,
v.
Paul S. MUMFORD and Susan Mumford, his wife, Respondents.
No. 1D11-1343.
District Court of Appeal of Florida, First District.
September 27, 2011.
Stephen M. Masterson of Smith, Brooks, Masterson, Tallahassee, for Petitioners.
Richard C. Watson of Rahaim, Watson, Dearing & Moore, P.A., Jacksonville, for Respondents.
PER CURIAM.
We quash the trial court's order and remand for a hearing to determine whether respondents' claim rests on a reasonable basis and whether the notice of intent to initiate litigation was in compliance with the reasonable investigation requirement of sections 766.201-766.212, Florida Statutes (2009). See Martin Mem'l Med. Ctr., Inc. v. Herber, 984 So. 2d 661, 663-64 (Fla. 4th DCA 2008) ("`[w]hen one of the parties files a motion under section 766.206, the trial court must determine whether the opposing party's claim ... "rests on a reasonable basis" and whether the notice of intent to sue ... is "in compliance with the reasonable investigation requirements of ss 766.201-766.212."'" (quoting Duffy v. Brooker, 614 So. 2d 539, 544-45 (Fla. 1st DCA 1993))).
Petition granted.
BENTON, C.J., HAWKES, and ROWE, JJ., concur.